Case 7:20-cv-04651-PMH Document 1-13 Filed 06/17/20 Page 1 of 3




             EXHIBIT “M”
                      Case 7:20-cv-04651-PMH Document 1-13 Filed 06/17/20 Page 2 of 3


                                                        Executive Intimates Ltd. - Shipped Goods POs
 Buyer
       Category                           PO No      Invoice No       Invoice Date    E-Doc No.     TT Days   Quantity   Invoice Amount   Ex-Fty Date      Status
(KM/SR
    SR    FINE GAUGE STRETCH PIQUE POLO   SP2982   EIL/SEARS/19/037     28-Oct-19    201931164956   21 Days    11,970       $50,790.70     27-Oct-19    Shipped, Unpaid
    SR    FINE GAUGE STRETCH PIQUE POLO   SQ2986   EIL/SEARS/19/038     6-Nov-19     201931465771   21 Days     4,200       $17,820.60     11-Nov-19    Shipped, Unpaid
    SR    FINE GAUGE STRETCH PIQUE POLO   SP2981   EIL/SEARS/19/039     6-Nov-19     201931465990   21 Days     3600        $15,274.80     11-Nov-19    Shipped, Unpaid
    SR    FINE GAUGE STRETCH PIQUE POLO   SQ2986   EIL/SEARS/19/042     9-Dec-19     201933137196   21 Days     5976        $25,356.17      8-Dec-19    Shipped, Unpaid
    SR    FINE GAUGE STRETCH PIQUE POLO   SP2981   EIL/SEARS/19/043     9-Dec-19     201933137343   21 Days     3984        $16,904.11      8-Dec-19    Shipped, Unpaid
SR Total                                                                                                       29730       $126,146.38
Grand Total                                                                                                    29730       $126,146.38
                Case 7:20-cv-04651-PMH Document 1-13 Filed 06/17/20 Page 3 of 3


                                     Executive Intimates Ltd. - Ready to Ship POs
                                              "Cancel" date: 4/20/2020
Buyer (KM/SR)     Category                           PO No    Quantity   FOB Amount    Ready Date   Status
      SR         FINE GAUGE STRETCH PIQUE POLO       SO3244    11,556     $46,917.36     6-Jan-20   Ready for Shipment
      SR         FINE GAUGE STRETCH PIQUE POLO       SP3245     7,416     $30,108.96     6-Jan-20   Ready for Shipment
      SR         FINE GAUGE STRETCH PIQUE POLO       SO3244      891       $3,617.46     6-Jan-20   Ready for Shipment
   SR Total                                                    19,863     $80,643.78
  Grand Total                                                  19,863     $80,643.78
